Case 5:16-cv-10444-JEL-MKM ECF No. 1434, PageID.55016 Filed 02/24/21 Page 1 of 3




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

 In Re Flint Water Cases                       No. 5:16-cv-10444-JEL-MKM

                                               HON. JUDITH E. LEVY

                                               MAG. MONA K. MAJZOUB


  STIPULATION TO EXTEND TIME TO FILE PLAINTIFFS’ COUNSEL’S
               MOTION FOR FEES AND EXPENSES

       The Court’s January 21, 2021 Opinion and Order Granting Plaintiffs’ Motion

 to Establish Settlement Claims Procedures and Allocation and for Preliminary

 Approval of Class Settlement Components and Granting Plaintiffs’ Motion for an

 Order Adopting the Proposed Motion for Approval of Wrongful Death Settlement,

 set a deadline of February 26, 2021 for filing Motions for fees and expenses. ECF

 No. 1399, PageID.54467.

       At a meeting in chambers with the Court, Interim Co-Lead Class Counsel and

 Co-Liaison Counsel requested additional time to file a Motion for fees and expenses

 and the Court asked these parties to submit a stipulation setting forth a new deadline.

 Accordingly, Interim Co-Lead Class Counsel and Co-Liaison Counsel hereby

 stipulate and agree to extend the time for filing Motions for fees and expenses to

 March 8, 2021. All other deadlines in the Court’s January 21, 2021 Order remain

 unchanged.

                                           1
Case 5:16-cv-10444-JEL-MKM ECF No. 1434, PageID.55017 Filed 02/24/21 Page 2 of 3




       Pursuant to ECF Rule 11(b), Plaintiffs request that a text-only order be entered

 granting this stipulation.

 STIPULATED AND AGREED TO:

    Dated: February 24, 2021                    Respectfully submitted,

    /s/ Corey M. Stern                          /s/ Theodore J. Leopold
    Corey M. Stern                              Theodore J. Leopold
    LEVY KONIGSBERG, LLP                        COHEN MILSTEIN SELLERS &
    800 Third Avenue, 11th Floor                TOLL PLLC
    New York, NY 10022                          11780 U.S. Highway One
    (212) 605-6298 Telephone                    Suite N500
    cstern@levylaw.com                          Palm Beach Gardens, FL 33408
                                                (561) 515-1400 Telephone
    /s/ Hunter Shkolnik                         tleopold@cohenmilstein.com
    Hunter Shkolnik
    NAPOLI SHKOLNIK PLLC                        /s/ Michael L. Pitt
    270 Munoz Rivera Avenue,                    Michael L. Pitt
    Suite 201                                   PITT MCGEHEE PALMER
    Hato Rey, Puerto Rico 00918                 BONANNI & RIVERS, P.C.
    (787) 493-5088 Telephone                    117 West 4th Street
    hunter@napolilaw.com                        Suite 200
                                                Royal Oak, MI 48067
                                                (248) 398-9800 Telephone
                                                mpitt@pittlawpc.com




                                           2
Case 5:16-cv-10444-JEL-MKM ECF No. 1434, PageID.55018 Filed 02/24/21 Page 3 of 3




                           CERTIFICATE OF SERVICE
  The undersigned certifies that the foregoing instrument was filed with the U.S.
  District Court through the ECF filing system and that all parties to the above case
  were served via the ECF filing system on February 24, 2021.


  Dated: February 24, 2021                    /s/ Jessica B. Weiner
                                              Jessica B. Weiner
                                              COHEN MILSTEIN SELLERS
                                              & TOLL PLLC
                                              1100 New York Ave. NW
                                              Suite 500
                                              Washington, DC 20005
                                              (202) 408-4600 Telephone
                                              jweiner@cohenmilstein.com




                                          3
